             Case 1:94-cr-05044-DAD Document 611 Filed 07/07/20 Page 1 of 1


 1   HEATHER E. WILLIAMS, #122664
 2
     Federal Defender
     ANN C. McCLINTOCK, Bar #141313
 3   Assistant Federal Defender
 4
     801 I Street, 3rd Floor
     Sacramento, California 95814
 5   Telephone: (916) 498-5700
 6
     Attorney for Defendant-Movant
 7   GUADALUPE JAIME FAVELA
 8
                           IN THE UNITED STATES DISTRICT COURT
 9
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                    Case No.: 1:94-cr-05044 DAD
12
                    Plaintiff,
13
                                                  ORDER TO SEAL EXHIBIT
14
       v.

15   GUADALUPE JAIME FAVELA,
16                  Defendant-Movant.
17

18
                 GOOD CAUSE APPEARING, it is HEREBY ORDERED that Defendant

19    Favela’s Exhibits 1 and 6 to his Supplemental Emergency Motion for Reduction in
20
      Sentence and Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A) in this case
21
      shall be filed under seal until further order of the court as they contain confidential
22

23    medical records.
24
     IT IS SO ORDERED.
25

26      Dated:     July 7, 2020
                                                 UNITED STATES DISTRICT JUDGE
27

28
